Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C
. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites inter alia .that joining materials will satisfy a predetermined formula at a predetermined sintering temperature where (M1 – M2)/M1  X 100 is greater than or equal to 1.0 where M1 represents a mass of a joining material and M2 represents a non-volatile material (which applicant does not provide any units but may intend to have these symbols be  masses of a non-volatile content in the joining material. Applicant further discloses that that an organic compound in the joining material may include at least one selected from the group consisting of an organic solvent having a boiling point of 3000C or higher 0C or higher and a thermally decomposable20 resin of which a 5% by weight reduction temperature in a reducing atmosphere is 100°C or higher. In this case, the condition of the above Formula (I) can be easily satisfied.” (Cf. page 5 of applicant’s specification).  This language is also not clear or understandable as applicant says that it is.For example what is a 5% weight reduction temperature of a thermally disposable resin?  What examples does applicant provide in the specification?  Applicant further recites in Claim 1 that there is a non-volatile agent that is represented by “M2”. In the specification applicant requires at least a second agent. Claim 1’s formula includes a joining material and a non-volatile material (M2) and claims that (M1 – M2)/M1 X 100 is greater than or equal to 1.0.  The claim i.e. Claim 1 is supposed to be a method for producing a joined body. Applicant’s specification provides insufficient details about …providing a solvent that must have a boiling point of at least 300° C and also have a decomposable resin of which 5 wt. % by be reduced in a reducing atmosphere at not less than 100°C.  The Amgen, Inc. Chugai Pharm.Co.  18 USPQ2d 1016, 1026 (Fed. Cir.1991) experimentation necessary for an enabling disclosure must not be unduly excessive.  Applicant has offered only a theory of how one can make or use a method for producing a joined body. Being mindful of the Wands’ factors (recited In re Wands 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988)) such as  (a) the quantity of experimentation necessary to achieve a workable method, (b) the amount of direction or guidance presented, (c) presence or absence of working examples, (d) the nature of the invention, (e) the state of the prior art, (f) relative skill of those in the art, (g) predictability or unpredictability in the art and  (h) breadth of the claims,  it is held that at least factors (a), (b) (c) and (d) are not adequately addressed in this application and therefore applicants’ claims are properly rejected as being based on a non-enabling disclosure. Claims 1-7 are held to be non-enabling. With respects to Claims 8-13 applicant writes that a joining metal for use in joining metal pillar and an electronic pad. In addition to metal particles an organic component including at least one selected from a group consisting of an organic solvent having a boiling point of 300° C or higher and a thermally decomposable  resin of which a 5% by weight reduction 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, assuming that the disclosure is enabling, are further  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 1 applicant inter alia writes "M2 represents a non-volatile content in the joining material”.  This language is confusing and is not understood.  In Claim 2 applicant writes that organic compound includes at least one selected from the group consisting of an organic solvent having a …   .   Obviously 2 is not defined so as to make Claim 1 comprehensible and therefore Claim 1 is held to be unclear, vague and indefinite.  In Claim 1 applicant further writes that the joining material is heated to a predetermined “sintering temperature”.  Applicant is  requested to define “sintering temperature”. If there are materials in addition to metal particles and a solvent in the joining material there is not a sintering temperature but there is a range of sintering temperatures.  As stated Claim 1 the joining material has at least metal particles and an organic compound.  What is applicant referring to when applicant recites that … the joining material is sintered a sintering temperature… and the body also has in it a mass when the temperature of the joining material reaches the sintering temperature in the second step? In addition to applicant’s Claims being non-enabling these claims are held to be unclear, vague and indefinite. Claim 2 is  further held to have been unclear, vague and indefinite for at least the following reason. The examiner understands reading Claims 2 and 8 that there is at least an organic solvent and a thermally decomposable resin which is heated in a reducing atmosphere to a temperature of 100° C or higher. What does the language “5% weight reduction temperature” mean in these claims? What is a thermally decomposable resin?  If the temperature is 100° C or higher and an organic solvent has a boiling point of 300° C clearly therein is at least an agent in the jointing compound. However it is not clear what applicant means/intends when applicant writes that there is … 5% by weight reduction temperature in a reducing atmosphere is 100° or higher for a thermally decomposable resin.  Claims 2 and 8 are held to be unclear, vague and indefinite. As further applied to Claims 3 and 9 applicant writes inter alia polycarbonate. How does applicant define a “resin”? Applicant is requested to provide evidence that polycarbonate is a resin. Ordinarily a resin is derived from an organic material and is not though to originate or be associated with an inorganic material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 T.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.